Name: 2013/474/EU: Council Decision of 23Ã September 2013 appointing three Czech members and two Czech alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2013-09-27

 27.9.2013 EN Official Journal of the European Union L 255/18 COUNCIL DECISION of 23 September 2013 appointing three Czech members and two Czech alternate members of the Committee of the Regions (2013/474/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Czech Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) Three members seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Stanislav EICHLER, Mr Jaroslav PALAS and Ms Jana VAÃ HOVÃ . Two alternate members seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Radko MARTÃ NEK and Mr Martin TESAÃ Ã K, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: a) as members:  Ms Jana VAÃ HOVÃ , NÃ ¡mÃ stkynÃ  hejtmana Ã steckÃ ©ho kraje  Mr Martin PÃ ®TA, Hejtman LibereckÃ ©ho kraje  Mr Miroslav NOVÃ K, Hejtman MoravskoslezskÃ ©ho kraje and b) as alternate members:  Dr Martin NETOLICKÃ , Ph.D., Hejtman PardubickÃ ©ho kraje  Mr JiÃ Ã ­ ROZBOÃ IL, Hejtman OlomouckÃ ©ho kraje. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 23 September 2013. For the Council The President V. JUKNA (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11.